Decree of Queens County Surrogate’s Court denying probate to a paper propounded as the will of Emily Corcoran, deceased, and orders (1) denying motion for an allow*878anee to the attorney and the counsel for appellants; and (2) denying appellants’ motion for an allowance for costs and disbursements for stenographic minutes and printing the case on appeal, unanimously affirmed, with one bill of costs to the respondents, payable out of the estate. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.